 In the Matterof SAVANNAH ELECTRIC AND POWERCOMPANYand'INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERSIn the-Matter Of SAVANNAH ELECTRIC AND POWER COMPANYandAMALGAMATED-ASSOCIATION OF STREET,ELECTRIC RAILWAY AND MO-TOR COACH EMPLOYEES OF AMERICA,A. F. OF L. LOCAL 1324Cases Nos.R-4805 andR-4806,respectively.-Decided March11, 1943Jurisdiction: electric, street transportation, and steam utility industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioners recognition because of an existing contract withrival labor organization ; contract covering a unit materially different fromthat previously found appropriate by the Board,heldno bar; electionnecessary.Unit Appropriate for CollectiveBargaining:employees in the (1) transporta-tion department, and (2) power plant, and the installation, line, mechanical,and track-departments of an electrical and'street transportation utility per-mitted to determine whether or not they desired to be merged in a single com-pany-wide unit, or to constitute separate appropriate units; residual groupof employees permitted, to determine whether or not they desired to be repre-sented by the organization contending for the company-wide unit when itappeared that they were eligible to membership and had been represented bythat organization..Abrahams, Bouhan, Atkinson cQ Lawrence,byMessrs. Edmund H.AbrahamsandJohn J. Bouhan,of Savannah, Ga., andHunton, Wil-liams, Anderson, GaydMoore,byMessrs. George D. GibsonandFrancis V. Lowden, Jr.,of Richmond,,Va., for the Company.Mr. T. H. Payne,of Birmingham, Ala., andMr. C. C. Carroll,ofSavannah, Ga., for the I. B. E. W.Messrs. E. L. OliverandO. D. Zimring,ofWashington, D. C., andMr. Thomas L. McBrayer,of Atlanta, Ga., for the Amalgamated.Mr. Gilbert E. Johnson, Mr. Coke S. Blum,andMr. Charles B.Mikell,all of Savannah, Ga., for the Independent.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT,OF THE CASEUpon petitions severally, filed by the International Brotherhoodof Electrical Workers, herein called the I. B. E. W., and the Amalgam-48 N. L.R. B., No. 8._33 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDated Association of Street, Electric Railway and Motor Coach Em-ployees of America, A. F. L., Local .1324, herein called the Amalgam-ated, the National Labor Relations Board 'provided for an appro-priate consolidated hearing upon due notice before Paul L. Styles,Trial Examiner.Said hearing was held at Savannah, Georgia, onJanuary 27, 1943.The Company, the I. B. E. W., the Amalgamated,and Independent Organization of Employees of the Savannah Elec-trie-and Power Company, herein called the Independent, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties filedbriefs which have been duly considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 1Savannah Electric and Power' Company, a Georgia corporation, isengaged in the production, distribution, and sale of electricity and inthe operation of a street-railway and motor bus transportation sys-tem in Savannah, Georgia, and neighboring localities.The Com-pany uses fuel oil and coal to operate the steam turbines which pro-duce electrical energy.During the year 1940 the Company purchasedfrom a-concern located in the State of Georgia 273,823.94 barrels ofoil, at a cost in excess of $275,000.This oil was obtained by the con-cern which sold it to the Company, from sources outside the State ofGeorgia.The oil now received by the Company is received directlyfrom outside the State of Georgia in tank cars.The Company buysits coal directly from mines located outside the State of Georgia andis currently buying coal 'at a rate of in excess 'of 40,000 tons per year.A substantial part of the Company's output is currently required by,local shipyard activities.TI.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admittingtomembership employees of the Company.Amalgamated Association of -Street, Electric Railway and MotorCoach Employees of America, Local 1324, is a labor organizationness of the Company are supplemented -by the Board's findings in a prior representationcase involving the Company. SeeMatter of Savannah Electric and Power CompanyandIntel national Brotherhood of Electrical Workers,38 N L. R. B 47. SAVANNAH ELECTRIC AND POWER COMPANY35affiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.Independent Organization of Employees of Savannah Electric andPower Company is an unaffiliated labor organization, admitting tomembership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about November 1 and 28, 1942, respectively' the I. B. E. W.and the Amalgamated severally requested recognition from the Com-pany.The Company declined to recognize either union because ofan existing contract between the Company and the Independent.Atthe hearing, both the Company and the Independent urged that thecontract was a bar to the present proceedings.On February 19, 1942, the Independent was certified by the Boardas the exclusive representative of the Company's employees in thepower plant and the installation, line, mechanical, and track depart-ments, the unit previously found appropriate by the Board.2TheI.B. E. W. had sought this unit, and now also claims that it is appro-priate.In the prior proceeding, the Board had rejected the contentionof the Company and the Independent that the company-wide unit wasappropriate.The Board there found that the employees in the trans-portation department, the unit now sought by the Amalgamated, whichwas then organizing these employees, should not be combined with theemployees in the unit for which the Independent was subsequentlycertified.Moreover, the Board found that employees in non-operatingdepartments, whose work was. mainly office and clerical, should beexcluded.Although the Board specifically excluded employees in thetransportation department and in non-operatin g departments, theCompany and the Independent on March 18, 1942, entered into anexclusive bargaining contract covering all employees, excluding super-visors, student employees, and armed deputized guards.This contractis for a period ending February 29, 1944.The Board as a general rule does not entertain representation pro-ceedings where an active labor organization bas a collective bargainingcontract with a reasonable period to run.But the rule assumes that'the unit of employees covered by the contract is appropriate. In thepresent case, there is doubt as to the appropriateness of the unit coveredby they contract between the Company and the Independent.Wherethe parties contract on the basis of a unit materially different fromthat'found by the Board, even though the contract unit might also bedeemed appropriate, their agreement _is subject to any subsequent'SeeMatter,of SavannahEleeh nc andPowerCompanyandIntev national Brotlle)hootof ElectricalWorkers,38 N L R B 47, 39 N L R B 27521247-43-vol 4S-42 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermination the Board may make, in a proper proceeding, withrespect to the appropriateness of the unit or units.Otherwise theparties could in effect set aside the Board's unit finding and foreclosethe Board from performing its statutory duty of determining theappropriate unit.We find, therefore, that the Independent's contractisnot a bar to a present investigation- and determination - ofrepresentatives.3A statement of a Field Examiner, introduced in evidence at thehearing, indicates that the I. B. E. W. and theAmalgamated severallyrepresent' a substantial number of employees in the unit claimed byeach to be appropriate.4We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within.the meaningof Section 9 (c) and Section '2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe petitioning A. F. of L. unions, the I. B. E. W., and the Amal-gamated are in agreement and contend, respectively, for units com-prising (1) all employees of the power plant,, installation, line,mechanical, and track departments, including working foremen andthe district representative's helper at Guyton, but excluding watchmenin the power plant, supervisory and clerical employees, and the districtrepresentative at Guyton,5 and (2) all bus and street car operators inthe transportation department, excluding dispatchers, inspectors,clerks, and supervisors.The Company and the Independent are alsoin agreement and urge that there should be only one appropriate unitconsisting of all employees of the Company excluding only super-visory and official personnel.e'3SeeMatter of The Kinnear Manufacturing CompanyandSteelWorkers OrganizingCommittee affiliated with' the Committee for Industrial Organization,4 N. L. R. B. 773;Matter of Crescent Bed Company, Inc.andUnited Furniture Workers of America, affiliatedwith Congress of Industrial Organizations,29 N. L R. B 34.4 The Field Examiner reported that the I. B. E. W. had submitted 143 signed member-ship cards dated between September 1 to November 20, 1942, of which 111 appeared tocontain the genuine original signatures' of persons on the Company's pay roll of December1,1942,. containing the names of 186 persons within the appropriate unit claimed by theIB. E W. The Field Examiner further reported that the Amalgamated had submitted77 signed membership applications dated between November 1 and 20, 1942, of 'which 73appeared to contain the genuine original signatures of persons on the Company's pay rollofDecember 1, 1942, containing the names of 114 persons within the appropriate unitclaimed by the AmalgamatedThe Independent did not present any cards or other evi-dence of membership but relied upon its contract as evidence of its interest in the presentproceedings.5This is the same unit which' the Board found appropriate in the previous representationcase involving the CompanySeeMatter of Savannah Electric and Power CompanyandInternational Brotherhood of Electrical Workers,38 N. L. R B. 47.6 Though the Company is in agreement with the Independent in seeking a company-wideunit, its brief contains an alternative suggestion of two appropriate units, consisting of(1) the' power plant, line department;'andinstallation department, and (2) the trans-portation department, track department, and mechanical department. SAVANNAHELECTRIC AND POWER COMPANY37The parties stipulated that there has been no substantial change inthe business and managerial organization of the Company since thedate of the hearing in the prior representation case.At that time,.theBoard determined an appropriate unit consisting of the departmentscontended for by the I. B. E. W.' The Board excluded among othersthe employees in the transportation department as having interests andproblems different from those of employees in the appropriate unit,.although the Company and the Independent had sought their inclu-lion.Aside from the existing contract between the Company and theIndependent, the Company has no history of collective bargaining.We are of the opinion, and find, that the bus and street car operatorsin the transportation department, excluding dispatchers, inspectors,clerks, and supervisors, may properly constitute a separate appropriateunit.?We further find, in agreement with our prior decision, that allthe employees of the power plant, and the installation, line, mechanical,and track departments of the Company, including working foremenand the district representative's helper at Guyton, but excludingwatchmen in the power plant, supervisory and clerical employees, andthe district representative at Guyton, may constitute a unit appropriatefor-the purposes of collective bargaining.Since, however, it appearsthat each of these groups might properly be merged in a single com-pany-wide unit, we shall permit the scope of the bargaining unit orunits to be determined in part by the results of separate electionswhich we shall direct.VThere remains for consideration the question as to what if anydetermination shall be made with respect to the remaining employeesincluded under the contract between'the Company and the Inde-pendent but not included in either of the above proposed units.Whileneither of the petitioning unions-is seeking to represent this residualgroup of employees, it appears that they are eligible to membershipin and have been represented by the Independent in,collective bar-gaining with the Company.We shall, accordingly, give them an-opportunity to elect whether or not they desire to continue to be repre-sented by the Independent.,' In the event that they select the Inde=pendent and no other groups select the Independent as bargainingagent, they will constitute a single appropriate unit.9 If, however,they select the Independent and the latter is also the choice of anyother group or groups, the employees choosing the same bargainingrepresentative will together constitute an appropriate bargaining unit.7 SeeMatter of Columbus & SouthernOhio Electric CompanyandTransportWorkersUnion (C. I.0 ), 36 N. L. R. B 386.8 Since the contract between the Company and the Independentexcludes student em-ployees and armed deputized guards, these together with supervisory employees will be-excluded from the residual unit hereinafter set forth.SeeMatterof InspirationConsolidated Copper CompanyandInternational Brotherhood,of ElectricalWorkers, Local B-518, A. F.of L., 44 N. L. it. B. 1160. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the questions concerning representation which have,arisen can best be resolved by means of elections by secret ballot amongthe ,employees in the aforesaid groups who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF . ELECTIONSBy virtue of and pursuant to the power vested in the National Labor -Relations Board by Section 9 (c) of the National Labor Relations Actand pursuant'to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with SavannahElectric and-Power Company, Savannah, Georgia, elections by secretballot shall be conducted as soon as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Directorfor the Tenth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe following groups of employees who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding employees who havesince quit or been dischargedfor cause :1.All employees of the power plant and the installation, line,mechanical, and track departments of the Company,. including°work-ing foremen and the district representative's helper at Guyton, butexcluding watchmen in the power plant, supervisory and clerical em-ployees, and the district representative at Guyton, to determine'whether they desire to be represented by International Brotherhood ofElectricalWorkers, affiliated with the American Federation of Laboror by Independent Organization of Employees of Savannah Electricand Power Company, for the purposes of collective bargaining, or byneither.2.Allbus and streetcar operators in the transportation department,excluding dispatchers,inspectors,clerks, and supervisors,to determinewhether theydesire to be represented by Amalgamated Association ofStreet,Electric Railway and Motor Coach Employees of America;Local 1324, affiliated with the American Federation of Labor, or byIndependent Organization of Employees of Savannah Electric and S'AVANN'AH ELECTRIC AND POWER COMPANY39Power Company, for the purposes of collective bargaining, or byneither..3.All employees of the Company, excluding employees included inparagraphs 1 and 2 above, student employees, supervisory employees,and armed deputized guards, to determine whether or not they desireto be represented by Independent Organization of Employees of Sa-vannah Electric and Power Company, for the purposes of collectivebargaining.4